
	
		II
		111th CONGRESS
		2d Session
		S. 3819
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 22, 2010
			Mrs. Lincoln (for
			 herself and Mr. Kerry) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to reduce the mileage threshold for the deduction for National Guard and
		  Reservists overnight travel expenses.
	
	
		1.Reduction in mileage threshold for National
			 Guard and Reservists overnight travel expenses deduction
			(a)In generalSection 62(a)(2)(E) of the Internal Revenue
			 Code of 1986 is amended by striking 100 miles and inserting
			 50 miles.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2010.
			
